ON MOTION EOR REHEARING.
Graham, J.
I vote to refuse the motion, and that a rehearing in the case be denied. Also I wish to be permitted to file the following:
I concur in the majority opinion in this case. At the time the Georgia Power Company and its constituent companies were chartered, the general law of the State provided, as set out in- the Code, § 93-307, that the Public-Service Commission of the State should have general supervision of public utilities, including light and power companies, and the power “to require all common carriers and other public-service companies under its supervision to establish and maintain such public' service and facilities as may *719be seasonable and just.” The Georgia Power Company accepted its charter subject to this general law and it became a part of its charter. West End & Atlanta St. R. Co. v. Atlanta Street R. Co., 49 Ga. 151; Atlantic & Gulf R. Co. v. Georgia, 98 U. S. 359 (25 L. ed. 185). The fourteenth amendment to the constitution of the United States is not violated by subjecting a corporation to the general laws in force at the time of its incorporation. Interstate Consolidated Street Ry. Co. v. Massachusetts, 207 U. S. 79 (28 Sup. Ct. 26, 52 L. ed. 111, 12 Ann. Cas. 555); Capital City Dairy Co. v. Ohio, 183 U. S. 238 (22 Sup. Ct. 120, 46 L. ed. 171). It not appearing that the order of the commission in this ease is either unreasonable or unjust, it does not lie in the power company to question the same.